Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 31, 1992, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he did not have sufficient weeks of covered employment to file a valid original claim.
Claimant was an officer in a corporation that sold yarn on a retail and wholesale basis. Upon its dissolution he filed for unemployment insurance benefits. Although he was initially ruled eligible for benefits, upon further administrative review it was determined that because he did not have sufficient weeks and earnings in covered employment in the 52-week period preceding the filing of his claim (see, Labor Law §§ 520, 527 [1]) he did not qualify for benefits. At his hearing claimant admitted that during the corporation’s last year of business he drew no salary and, in fact, had not drawn a salary during the four or five years preceding the corporation’s dissolution. Whether a claimant has sufficient employment in his base period is a question of fact for the Unemployment Insurance Appeal Board, whose determination must be affirmed if supported by substantial evidence (see, Matter of Mitagstein [Catherwood] 32 AD2d 584). Given claimant’s admissions that he was not receiving wages from his corporate employment, there is substantial evidence in the record to support the Board’s conclusion that he was not eligible to file a valid original claim for benefits (see, Matter of Infortunio [Roberts], 132 AD2d 803; Matter of Caporale [Levine], 53 AD2d 711). In addition, although it was never contended that claimant submitted any false information, he nevertheless received benefits to which he was not entitled. Thus, the overpayments were properly ruled recoverable (Labor Law § 597 [4]; see, Matter of Simone [Estate of King—Hartnett], 142 AD2d 768). Claimant’s remaining contentions have been considered and do not warrant disturbing the decision of the Board.
Weiss, P. J., Levine, Mercure and Mahoney, JJ., concur. Ordered that the decision is affirmed, without costs.